DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  the claims as presented do not clearly identify the spea.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites a method of “using a magnetic field sensor as claimed in claim 2” and attempts to claim a process without setting forth any active, positive steps delimiting how this use is actually practiced. Therefore, the recitation renders the meets and bounds of the claim indefinite. See MPEP § 2173.05 (q).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 9 is directed to “using a magnetic field sensor” and does not purport to claim a process, machine, manufacture, or composition of matter.  Consequently, the limitations fail to recite a claim that falls within one of the four statutory classes of invention.  See MPEP § 2173.05 (q).
See claim objections above. Applicant has not clearly identified where the preamble of the claim ends and the body of the claim begins.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites a processor to provide an indication of the value of V1-V2, the magnitude of which provides an indication of the strength of the said component, and the sign of which provides an indication of the direction of the said component.
	The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in via mathematical operations but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed using mathematics. For example, but for the “a processor” language, “provide” in the context of this claim encompasses the user manually calculating the difference between V1 and V2. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation via mathematical equations, formulas, equations or calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – a voltmeter connected in the circuitry to provide a measure of the voltage across the magnetic sensing element, an electrical energy supply connector connected to the magnetic sensing element to supply an electrical current which passes through that element when the sensor is in use, and switches to reverse the direction of the flow of electrical current through the magnetic sensing element between successive measurements of the said voltage by the said voltmeter, characterised in that the magnetic sensing element comprises a coil surrounding magnetic material, in that the electrical energy source connector and the said switches are connected to the said coil, in that the voltmeter is connected to measure the voltage across the said coil, and in that the circuitry further comprises a timer connected within the circuitry to cause the voltmeter to provide measurements V1 and V2 respectively at times T1 and T2 which occur after successive operations of the switches respectively at times T0 and T5, to initiate the passage of electrical current through the coil in respective opposite directions, such that T1-T0=T2-5=ΔT, where ΔT is a predetermined period of time.
	The limitation is recited at a high-level of generality such that it amounts no more than mere instructions to data gathering to provide the necessary input for the mathematical concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere data gathering. Adding insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. See MPEP 2106.05(g). The claim is not patent eligible.
	Claims 2-7 depend from claim 1 and recites the same abstract idea in claim 1. The additional claim elements recited in claims 2-7 serve merely to add additional insignificant extra-solution activity to the judicial exception. Consequently, the additional elements do not impose any meaningful limits on practicing the abstract idea therefore they neither integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
	Claim 8 recites using a processor of the circuitry to provide an indication of the value of V1-V2, the magnitude of which provides an indication of the strength of the said component, and the sign of which provides an indication of the direction of the said component.
	The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in via mathematical operations but for the recitation of generic computer components. That is, other than reciting “using a processor,” nothing in the claim element precludes the step from practically being performed using mathematics. For example, but for the “using a processor” language, “provide” in the context of this claim encompasses the user manually calculating the difference between V1 and V2. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation via mathematical equations, formulas, equations or calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – obtaining a measure of the voltage V1 across a magnetic sensing element, in the form of a coil surrounding magnetic material, of electrical circuitry of a magnetic field sensor by means of a voltmeter of the electrical circuitry at a time T1 after a time T0 when an electrical current through the coil in a first direction is initiated by switches of the circuitry, using a timer to equate T1-T0 to a predetermined period ΔT, and obtaining a measure of the voltage V2 across the coil at a time T2 after a time T5 when an electrical current through the coil in the direction opposite to the said first direction is initiated by the switches, equating T2-T5 to the predetermined period ΔT.
	The limitation is recited at a high-level of generality such that it amounts no more than mere instructions to data gathering to provide the necessary input for the mathematical concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere data gathering. Adding insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. See MPEP 2106.05(g). The claim is not patent eligible.
	Claim 9 depend from claim 8 and recites the same abstract idea in claim 8. The additional claim elements recited in claim 9 serve merely to add additional insignificant extra-solution activity to the judicial exception. Consequently, the additional elements do not impose any meaningful limits on practicing the abstract idea therefore they neither integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Popovic et al. in U.S. Patent Publication 2011/0101975 teaches “…
    PNG
    media_image1.png
    628
    520
    media_image1.png
    Greyscale
…” ([0037]-[0045]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865